    Case: 1:16-cr-00793 Document #: 58 Filed: 11/07/18 Page 1 of 3 PageID #:184



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES OF AMERICA                         )
                                                 )          No. 16-cr-00793
       v.                                        )
                                                 )          Judge Andrea R. Wood
MICHAEL PERSAUD                                  )

                                             ORDER

        Defendant’s motion to dismiss indictment [43] is denied. See the accompanying Statement
for details.

                                         STATEMENT

        A grand jury returned an indictment against Defendant Michael Persaud on December 8,
2016, charging him with ten counts of wire fraud under 18 U.S.C. § 1343. (Indictment, Dkt. Nos.
2, 3.) The Indictment alleges that Persaud defrauded nine victims, identified therein as “Victims A
through I,” who were in the business of leasing computer network infrastructure for a fee. Each of
the victims are alleged to have had policies prohibiting customers who leased their networks from
using the network to send “spam” emails. Among the many reasons the victims prohibited the
transmission of spam emails on their networks is that “spam could delay the transmission of email
and data of the victims’ other customers, and cause system outages” and “could cause the victims’
IP addresses to be ‘blacklisted’—that is block the delivery of emails sent from the victims’ IP
addresses—and thereby disrupt the victims’ ability to provide service for their other clients.”
(Indictment ¶ 1(e).) In addition, certain victims also had policies that prohibited customers from
using the victim’s network to send emails containing falsified email header information.

        Persaud allegedly devised and participated in a scheme in which he made materially false
and fraudulent representations to the victims to gain access to their networks for the purpose of
sending spam emails and emails with domains registered in false names. Specifically, Persaud is
alleged to have defrauded the victims by falsely representing that he would not use their networks
to send spam and assenting to the victims’ policies prohibiting the use of their networks to send
spam emails. According to the Government, Persaud successfully used the victims’ networks to
send over a million spam emails to recipients throughout the United States and abroad.

        The Indictment further charges that many of the victims caught Persaud sending spam
emails and consequently terminated his access to their networks. Yet, even after he was banned by
the victims, Persaud was able to regain access to their networks by using aliases such as “Michael
Pearson” and “Jeff Martinez.” In some instances, Persaud even provided false forms of
identification and payment to the victims in support of his false identities. Finally, Persaud is
alleged to have engaged in several methods of disguising and concealing from the victims the fact
that he was sending spam emails.
     Case: 1:16-cr-00793 Document #: 58 Filed: 11/07/18 Page 2 of 3 PageID #:185



        Persaud now moves to dismiss the Indictment. (Dkt. No. 43.) He claims that the
Indictment should be dismissed because the conduct alleged only rises to the level of ordinary
breach of contract, which is insufficient to support criminal charges for a scheme to defraud.
Moreover, Persaud asserts that the Indictment lacks the essential facts providing the foundation
for the crimes charged.

         Under Federal Rule of Criminal Procedure 12(b)(3)(B), a criminal defendant may, prior to
trial, move to dismiss an indictment or information as defective. Federal Rule of Criminal
Procedure 7(c)(1) requires an indictment or information to provide a “plain, concise, and definite
written statement of the essential facts constituting the offense charged.” In considering a motion
to dismiss an indictment, the Court “must view all facts in the light most favorable to the
government.” United States v. Yashar, 166 F.3d 873, 880 (7th Cir. 1999). In the Seventh Circuit,
an indictment is considered “sufficient if it first, contains the elements of the charged offense and
fairly informs a defendant of the charge against him which he must defend, and second, enables
him to plead double jeopardy as a bar to a future prosecution.” United States v. Locklear, 97 F.3d
196, 199 (7th Cir. 1996) (internal quotation marks omitted). “The question before a court on a
motion to dismiss is not whether the indictment alleges facts from which a jury could find that a
defendant violated a given statute, but whether the Government conceivably could produce such
evidence at trial.” United States v. Segal, 299 F. Supp. 2d 840, 844 (N.D. Ill. 2004).

         The Court first must determine whether the Indictment contains the elements of the
charged offense. Persaud has been charged with wire fraud under 18 U.S.C. § 1343. To prove
wire fraud, the Government must establish that Persaud: “(i) participated in a scheme to defraud;
(ii) acted with intent to defraud; and (iii) used the . . . wires in furtherance of the fraudulent
scheme.” United States v. Vincent, 416 F.3d 593, 600 (7th Cir. 2005). The statute “reaches any
scheme to deprive another of money or property by means of false or fraudulent pretenses,
representations, or promises.” United States v. Yihao Pu, 15 F. Supp. 3d 846, 850 (N.D. Ill. 2014).

        Persaud claims that the Government has failed to allege a scheme to defraud because the
conduct set forth in the Indictment does not rise above mere breach of contract. However, the
Indictment does not merely allege that Persaud breached his contracts with the victims by sending
out spam email in violation of the victims’ policies. Instead, the Indictment sets forth numerous
fraudulent acts undertaken by Persaud to gain access to the victims’ networks and then regain
access after he was banned from their services. For example, Persaud’s provision of fake names
and fake identification documents to the victims was fraudulent activity rising beyond an ordinary
breach of contract. And that fraudulent behavior deprived the victims of a property right—namely
the ability to control and exclude the individuals using its networks. Cf. Kaiser Aetna v. United
States, 444 U.S. 164, 176 (stating that “the right to exclude others” is “one of the most essential
sticks in the bundle of rights that are commonly characterized as property”); United States v.
Schwartz, 924 F.2d 410, 421 (2d Cir. 1991) (finding a scheme to defraud even though the victim
was fully compensated for the equipment purchased by the defendant because the defendant
falsely told the victim it would adhere to certain conditions and the victim stated it would not have
consummated the sale if not for the defendant’s fraudulent representations). The Indictment also
adequately alleges that Persaud had an intent to defraud and that he used the wires in furtherance
of his scheme. Persaud does not raise any argument to the contrary.




                                                 2
     Case: 1:16-cr-00793 Document #: 58 Filed: 11/07/18 Page 3 of 3 PageID #:186



        Even if the Indictment adequately sets forth a scheme to defraud, Persaud claims that it
nonetheless fails to supply him the essential facts in order to provide him sufficient notice of what
the Government intends to prove. The first deficiency Persaud identifies is that the indictment
does not identify the victims but instead refers to them anonymously. However, that is not
sufficient to compel dismissal here. Indeed, indictments routinely identify victims anonymously.
See, e.g., United States v. Corrigan, No. 13-CR-915, 2016 WL 4945013, at *2 (N.D. Ill. Sept. 15,
2016). Moreover, the “identity of the fraud victims is not an essential element of the crime of mail
[or wire] fraud. This is because the focus of the fraud statutes is on the defendant’s intent and not
the victim.” United States v. Reddy, No. 1:09-CR-0483-ODE/AJB, 2010 WL 3210842, at *19
(N.D. Ga. Apr. 5, 2010); see also United States v. Henningsen, 387 F.3d 585, 590 (7th Cir. 2004)
(“The crime of mail fraud does not include an element requiring a contemplated harm to a
specific, identifiable victim.”). And finally, the Government has privately provided the names of
the victims to Persaud, it just has not made that information publicly known. (See Opp’n at 9 n.2,
Dkt. No. 44.)

        Persaud’s other attacks on the sufficiency of allegations in the Indictment are equally
unavailing. Neither the requirement that the indictment fairly inform the defendant of the charge
nor the requirement that it enable the defendant to guard against double jeopardy “require the
recitation of specific case names, dates, times, and places.” United States v. Glecier, 923 F.2d
496, 500 (7th Cir. 1991). Indeed, the Seventh Circuit has made clear that an indictment need not
meet the civil pleading standards necessary to survive a motion under Federal Rule of Civil
Procedure 12(b)(6). United States v. Vaughn, 722 F.3d 918, 926 (7th Cir. 2013). Thus, Persaud’s
complaint that the Indictment fails to allege specific facts concerning his contractual relationship
with each victim does not warrant dismissal. Cf. id. (declining to dismiss an indictment charging
the defendant with conspiracy to distribute heroin based on the indictment’s failure to allege facts
addressing any particular drug transactions). Instead, the Court finds that the Indictment sets forth
enough facts to inform Persaud of the charges against him adequately and to allow him to plead
double jeopardy as a bar to future prosecution.




Dated: November 7, 2018                               __________________________
                                                      Andrea R. Wood
                                                      United States District Judge




                                                 3
